
	
		I
		111th CONGRESS
		1st Session
		H. R. 1360
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Ms. Sutton introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require an annual report on contract oversight by
		  Federal departments and agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Contractor Accountability
			 Act.
		2.Annual report on
			 contract oversight by departments and agencies
			(a)RequirementNot later than April 1 of each year,
			 beginning with April 1, 2010, the head of each Federal department or agency
			 shall submit to Congress a report containing, with respect to each covered
			 contract or order awarded or issued by the agency during the year covered by
			 the report, the following:
				(1)A
			 certification that the department or agency has exercised oversight over each
			 contract or order sufficient to ensure that each contractor is fulfilling the
			 obligations specified in the contract or order.
				(2)A
			 list of the names of each contractor found by the department or agency to not
			 be fulfilling its obligations specified in the contract or order.
				(b)Public
			 availability
				(1)Except as provided
			 in paragraph (2), each report submitted under subsection (a) shall be made
			 publicly available on the public Web site of the department or agency
			 submitting the report.
				(2)This subsection does
			 not require the public availability of information that is exempt from public
			 disclosure under section 552(b) of title 5, United States Code.
				(c)GAO
			 oversight
				(1)Report
			 requirementEvery two years, the Comptroller General shall submit
			 to the congressional committees described in paragraph (2) a report discussing
			 the compliance by the departments and agencies with the requirements of this
			 Act.
				(2)CommitteesThe
			 committees described in this paragraph are the following:
					(A)The Committee on
			 Oversight and Government Reform of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
					(B)The Committees on
			 Appropriations of the House of Representatives and the Senate.
					(C)Other committees
			 of jurisdiction.
					(d)DefinitionsIn
			 this section:
				(1)Covered contract
			 or orderThe term covered contract or order means
			 any of the following:
					(A)A contract awarded
			 by a Federal department or agency in an amount greater than the simplified
			 acquisition threshold, or a subcontract in an amount greater than such
			 threshold under such a contract.
					(B)A task or delivery
			 order issued by a Federal department or agency in an amount greater than the
			 simplified acquisition threshold.
					(2)Simplified
			 acquisition thresholdThe term simplified acquisition
			 threshold has the meaning provided in section 4(11) of the Office of
			 Federal Procurement Policy Act (41 U.S.C. 403(11)).
				(3)Task or delivery
			 orderThe term task or delivery order has the
			 meaning provided in section 303K of title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 253k).
				
